Citation Nr: 0633799	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  05-06 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinea cruris.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to March 1968.  This matter is before the Board of 
Veterans' Appeals on appeal from a September 2004 rating 
decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran's claims 
folder is now in the jurisdiction of the Indianapolis RO.  In 
March 2006 a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is of record.


FINDING OF FACT

Competent evidence reasonably establishes that the veteran's 
tinea cruris (groin rash) was incurred during his military 
service.


CONCLUSION OF LAW

Service connection for tinea cruris is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the benefit sought, the Board finds no reason to belabor 
the impact of the VCAA on this matter as any error in notice 
timing or content is harmless.

II.  Factual Background

The veteran served in Vietnam.  His service medical records 
are silent for any mention of tinea cruris.  On service 
separation examination, his skin was normal.  

Outpatient VA treatment records show the veteran was seen for 
chronic groin rash in September 2004.  Tinea cruris was 
diagnosed.

On August 2005 VA examination, the examiner reviewed the 
veteran's claims file and noted his history that he had onset 
of tinea cruris in approximately 1967 while he was in 
service; that he had condylomata acuminata (genital 
warts)(which is service connected) at the same time; and that 
the tinea cruris went largely unnoticed and untreated because 
the genital warts were the primary problem.  Physical 
examination revealed a classical picture of tinea cruris, and 
such was diagnosed.  The examiner opined that tinea cruris 
was less likely than not to be a result of the genital warts 
because genital warts are a viral condition, and tinea cruris 
is a fungal condition and one does not cause the other.  She 
further noted that the veteran's history (disability picture) 
was consistent with that of many other veterans who returned 
from Vietnam with tinea cruris.  

In a February 2006 statement, J.A.F. noted that he served an 
entire 13 month tour with the veteran in Vietnam and 
remembers quite well his complaints of rashes on his feet, 
groin and underarm area.  

At the March 2006 hearing, the veteran testified he began to 
experience groin area rashes three months into his tour in 
Vietnam.  He recalled being treated in the field and given 
some type of ointment.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

The veteran clearly now has tinea cruris.  Furthermore, given 
his consistent accounts of such and the supporting lay 
statement (of observations within lay capability) of a former 
fellow serviceman, there is no reason to dispute that he had 
groin rashes during his Vietnam service.  What he must still 
show to establish service connection for tinea cruris is that 
the current disability is related to his active service (and 
specifically the groin rashes he had therein).    

A VA examiner (by her own account familiar with this type of 
disability) examined the veteran, reviewed the claims file, 
and opined, in essence, that the disability picture was one 
consistent with that of veterans who acquired tinea cruris in 
Vietnam.  In light of the foregoing, the Board finds that all 
requirements for establishing service connection are met, and 
that service connection for tinea cruris is warranted.


ORDER

Service connection for tinea cruris is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


